99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-17, 19-21, 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner’s notes: the amended section of claim 1 and other independent claims “each of the markers on the plurality of faces comprises a different planar fiducial marker, and wherein at least a first face of the plurality of faces is not parallel to a second face of the plurality of faces such that a first planar fiducial marker of the markers is not parallel to a second planar fiducial marker of the markers” is not disclosed explicitly in the specification however, fig. 30B illustrates the faces of the markers and it depends how a user draws e.g., reference lines for each faces (#3010). The examiner interpretations: draws the reference lines at center of each faces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., US 2018/0049622 A1, hereinafter Ryan.

Ryan teaches a method comprising: obtaining, a virtual model of a portion of an anatomy of a patient obtained from a virtual surgical plan (see [0104] discloses the method use a virtual model) for an orthopedic joint repair surgical procedure to attach a prosthetic to the anatomy (see [0140] and [0124] specify the method can be used for orthopedic joint repair, also see [0117], and [0145]); 
identifying, based on data obtained by one or more optical sensors (see [0089] discloses using optical features, markers or patterns, which allowed for easy recognition by the optical cameras of the headpiece), respective positions of markers on a plurality of faces of a physical marker positioned relative to the anatomy of the patient (see [0090] discloses the appropriate pre-operative models are displayed via the display device 104 to the user 106 in 3D. Optionally, the user 106 may then insert an optical marker into a bone of the patient for precise tracking. Placement of this marker may be informed by his visualization of the pre-operative models. The position and orientation of pre-operative models can be further refined by alternative probing or imaging including, but not limited to ultrasound, also see [0117], and [0118]) wherein each of the markers on the plurality of faces comprises a different planar fiducial marker, and wherein at least a first face of the plurality of faces is not parallel to a second face of the plurality of faces such that a first planar fiducial marker of the markers is not parallel to a second planar fiducial marker of the markers; and 
registering, based on the identified respective positions, the virtual model of the portion of the anatomy with a corresponding observed portion of the anatomy, see [0117], and [0118]. 
	Ryan is silent to specify “…a first face of the plurality of faces is not parallel to a second face of the plurality of faces …”, 



    PNG
    media_image1.png
    626
    450
    media_image1.png
    Greyscale

Claim 3. 
The method of claim 1, further comprising: obtaining a distance between a feature of a particular marker on a particular face of the plurality of faces and a tip of the physical fiducial marker; and determining, based on an identified position of the particular fiducial marker and the obtained distance, a position of the tip of the physical marker, wherein registering the virtual See [0119] FIG. 34 depicts a mixed reality user interface image (MXUI) shown to the user 106 via the display device 104 during a spinal fusion procedure. A virtual target 3400 for the drill bit and a virtual drill bit 3402 are shown. A virtual vertebra 3404, rendered to be transparent relative to the virtual target 3400 and virtual drill bit 3402 are shown. The numerical angle of the drill bit and the depth of penetration or distance from the tip of the drill bit to the maximum safe depth of insertion are displayed numerically as virtual text 3406. FIG. 35 depicts a close up view of the virtual target 3400 and virtual drill bit 3402 shown in FIG. 34. The virtual target 3400 is shown in the form of a rod 3500 which has a proximal cross-hair 3502 and a distal cross-hair 3504. To maintain the actual drill bit in a safe target trajectory the user must maintain a position in which the virtual drill bit 3402 passes through the rings of both cross-hairs of the virtual target 3400. The ideal trajectory is achieved when the virtual drill bit 3402 passes through the center of both cross hairs. If the actual drill bit moves outside a safe target trajectory the color of the virtual target 3400 changes to alert the user and an audible warning is emitted. The distal cross-hair 3504 is positioned at the planned starting point on the surface of the bony. The axial length of the virtual target 3400 and the virtual drill bit 3402 are scaled so that their proximal ends are coincident when the drill reaches its maximum planned depth. The scaling for motions of displacement of the virtual drill bit 3402 is 1:1 when it is far from the virtual target 3400 but expands to a higher magnification for greater precision when closer allowing greater precision.

Claim 4. 
See [0075] the system 10 uses the sensor suite(s) (422, 210, 306) to create a three-dimensional point cloud of data representing objects in the workspace. This data can be used to create or match to already modeled objects for use in subsequent tracking, visualization or playback at a later time.

Claim 5. 
The method of claim 1, wherein registering the virtual model further comprises: registering, based on the identified respective positions of the markers on the plurality of faces of the physical marker and one or more virtual markers, the virtual model of the portion of the anatomy with the corresponding observed portion of the anatomy. See [0103] FIG. 19 depicts a MXUI shown to the user 106 via the display device 104 of a patient 1900 at the beginning of a hip replacement procedure. A femur marker 1902, having a plurality of fiducials 1904 for tracking, is attached to the skin of the patient's 1900 thigh with adhesive tape such as Ioban. Alternatively, the femur marker 1902 could be fixated directly to the bone of the femur by use of pins and a clamp assembly like that depicted in FIG. 13B. The user 106 registers the anterior landmarks of the pelvis using the tip 1804 of the stylus 1800 to determine the location of the pelvis in the reference frame of the femur marker 1902 to establish a temporary pelvic reference frame. this registration can be in the body reference frame defined by SLAM scanning of the visible surface of the patient. the anterior landmarks of the pelvis can be registered by generating a surface map with SLAM and having the user 106 identify each point by positioning a virtual point 1910 on each landmark in turn by motion of his head. a single fiduciary 1906 can be placed at the location to be registered. A virtual circle 1908 can be used to define a mask whose position is controlled by the gaze of the user 106. The machine vision algorithm only looks for a single fiduciary 1906 within the virtual circle 1908. Registration steps may be triggered with a voice command by the user 106 such as "register point". The user 106 may also register a point representing the distal femur such as the center of the patella or the medial and lateral epicondyles. When each point is registered, a virtual marker, such as a small sphere, may be positioned and remain at the location of the tip at the time of registration and beyond to provide the user 106 a visual confirmation to the user 106 and check on the quality of the registration.

Claim 6. 
The method of claim 5, wherein registering the virtual model of the portion of the anatomy with the corresponding observed portion of the anatomy based on the one or more virtual markers comprises: generating, based on an alignment between the virtual model of the portion of the anatomy with a corresponding observed portion of the anatomy, a transformation matrix between the virtual model of the portion of the anatomy and the corresponding observed portion of the anatomy, wherein the transformation matrix provides a coordinate system for translating virtual guides indicated by the virtual surgical plan to the observed portion of the anatomy. See [0098] the coordinate reference frame of the table or support on which the patient lies is desirable in some implementations. Table alignment with respect to ground, specifically gravity, can be achieved as follows. The IMU (from each of the sensor suites such as the one located within the AR headset 3600) provides the pitch and roll orientation of the display device 104 with respect to gravity at any given instant. Alternatively, SLAM or similar environment tracking algorithms will provide the pitch and roll orientation of the display device 104 with respect to gravity, assuming most walls and features associated with them are constructed parallel to the gravity vector. Separate from the display device's 104 relationship between to gravity, the table orientation may be determined by using the stylus to register three (3) independent points on the table. With these three points selected in the display device 104 coordinate frame, the table roll and pitch angles with respect to gravity can then be determined as well. Alternatively, the table may be identified and recognized using machine vision algorithms to determine orientation with respect to gravity. The alignment of the patient spine relative to the display device 104, and therefore any other target coordinate systems such as defined by the hip marker, in pitch and roll is now known. To provide a yaw reference, the stylus can be used in conjunction with the hip marker to define where the patient head is located, which provides the direction of the spine with respect to him. Alternatively, image recognition of the patients head can be used for automatic determination. Ultimately, the roll, pitch and yaw of the table and/or patient spine are now fully defined in the display device 104 and all related coordinate systems.

Claim 7. 
The method of claim 6, further comprising determining the alignment by at least: receiving user input to virtually position a virtual marker on a surface of the virtual model of the observed portion of the anatomy within a corresponding region of interest on a surface of the observed portion of the anatomy; and adjusting an orientation of the virtual model so that a virtual surface normal vector associated with the virtual marker is aligned with a real surface normal vector associated with the corresponding region of interest. See [0118] discloses the user 106 may make adjustments by using the tip 1804 of the stylus 1800 to reposition the virtual model. And at [0112] discloses a virtual hip alignment guide 2710 and a virtual pelvis alignment guide 2712 are shown in fig. 27.

Claim 8. 
The method of claim 7, wherein the region of interest is a center region of the glenoid or a center region of the humeral head. See [0125] discloses a circle 4306 at the center of the field of view is used by the surgeon 4208 to "paint" the condyles during the registration process and is used as a mask for the mapping algorithm.

Claim 9. 
The method of claim 7, wherein receiving the user input comprises one or more of: receiving motion data from one or more sensors of the visualization device (see Ryan at [0103] discloses the anterior landmarks of the pelvis can be registered by generating a surface map with SLAM and having the user 106 identify each point by positioning a virtual point 1910 on each landmark in turn by motion of his head) ; receiving audio data indicating one or more voice commands (see Ryan at [0103] discloses registration steps may be triggered with a voice command by the user 106 such as "register point"); and receiving data indicating the performance of one or more hand gestures. At [0115] discloses the user 106 can manipulate the virtual model to position it in a way that its outline matches the C-arm image. This manipulation is preferably performed by tracking position and motion of the user's 106 hand using SLAM.

Claim 10. 
See [0076] discloses the external image can be projected with overlays in an augmented reality ("AR") mode. The external image may be ignored and only computer-generated graphics may be used to display data to the user 106 in a virtual reality ("VR") mode. VR mode is supported if the display device 104 or part thereof is made opaque to block the external visual data or if some other method is used to emphasize to the user 106 that concentration should be on the imagery and not the external imagery.

Claim 11. 
The method of claim 1, further comprising: displaying, via the visualization device and overlaid on the portion of the anatomy, a virtual guide that guides at least one of preparation of the anatomy for attachment of the prosthetic or attachment of the prosthetic to the anatomy. See [0097] discloses the relative position and orientation between the hip marker and impactor are used to guide surgical placement of the shell via AR or VR display into the socket at a desired position and angle per medical requirement for the patient (916).

Claim 12. 
The method of claim 1, further comprising: in response to determining that registration can be maintained without the physical marker remaining present outputting an indication that the physical marker may be removed. See [0103] discloses this registration can be in the body reference frame defined by SLAM scanning of the visible surface of the patient. In another embodiment, the anterior landmarks of the pelvis can be registered by generating a surface map with SLAM and having the user 106 identify each point by positioning a virtual point 1910 on each landmark in turn by motion of his head.

Claim 13. 
The method of claim 1, wherein the physical marker is a first physical marker, the method further comprising: obtaining, a virtual model of an instrument; identifying, based on data obtained by the one or more optical sensors, respective positions of markers on a plurality of faces of a second physical marker positioned relative to the instrument; and registering, based on the identified positions of the markers on the plurality of faces of the second physical marker, the virtual model of the instrument with a corresponding observed portion of the instrument. See [0155].

Claim 14. 
The method of claim 13, wherein registering the virtual model with the observed portion comprises: periodically registering the virtual model with the observed portion. At [0155] discloses the tracking label 2900 may be comprised or contain a wireless RFID tag for non-optical identification of equipment in a kit that can be then verified automatically using optical recognition.

Claim 15. 
The method of claim 1, further comprising: determining a confidence of the registration of the virtual model by at least determining a confidence distance that represents a maximum distance between a point on the virtual model and a corresponding point on the observed portion At [0004] discloses 3D mapping of anatomic surfaces and features with the present invention and matching them to models from pre-operative scans are faster and represent a more accurate way to register the anatomy during surgery than current stylus point cloud approaches. Also see [0080], [0095], and [0105].

Claims 16-17 and 19 are rejected with similar reasons as set forth in claims 1,3, above. 

Claim 20. 
Ryan teaches the mixed reality system of claim 19, wherein at least one of the markers comprises a border rectangle surrounding a plurality of other rectangles. See fig. 29.

Claim 21 is rejected with similar reasons as set forth in claim 1, above. 
Claim 23 is rejected with similar reasons as set forth in claim 3, above.

Claim 24. 
Ryan teaches the computer-readable storage medium of claim 21, wherein the instructions that cause the one or more processors to register the virtual model comprise instructions that cause the one or more processors to: initially register the virtual model; and responsive to determining that registration of the virtual model has been lost, re-register the virtual model. [0075] discloses the system 10 uses the sensor suite(s) (422, 210, 306) to create a three-dimensional point cloud of data representing objects in the workspace. This data can be used to create or match to already modeled objects for use in subsequent tracking, visualization or playback at a later time. The examiner believes in case of this data can be used to re-register the virtual model in case of the model has been lost or altered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-17, 19-21, and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/117756 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of current claimed invention are similarly recited in the copending application claims 1, 28 and 40.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613